  Case 20-30296       Doc 15     Filed 04/30/20 Entered 04/30/20 09:30:03           Desc Main
                                   Document     Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ATHENS DIVISION

 IN RE                                       :   CHAPTER 13
                                             :
 EMMETT MARTIN DELANEY,                      :   CASE NO. 20-30296-JPS
                                             :
       Debtor.                               :
                                             :
 ________________________________            :
 SANTANDER CONSUMER USA                      :
 INC.,                                       :
                                             :
       Movant,                               :
                                             :   CONTESTED MATTER
 v.                                          :
                                             :
 EMMETT MARTIN DELANEY,                      :
 Debtor;                                     :
 and CAMILLE HOPE, Trustee,                  :
                                             :
       Respondents.

               OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

       COMES NOW Santander Consumer USA Inc. (the "Movant"), a creditor of the
referenced Debtor, and hereby moves this Court to deny confirmation of Debtor's Chapter 13
Plan. In support of its objection, the Movant shows the Court as follows:
                                                 1.
       On March 18, 2020, Emmett Martin Delaney ("Debtor") filed a Voluntary Petition
pursuant to 11 U.S.C. Section 1301 et seq., and said case is presently pending before this Court.
                                                 2.
       Movant has a net claim in this case in the approximate amount of $8,311.69 secured by a
2013 Chevrolet Equinox (the "Collateral").
                                                 3.
       Debtor’s Chapter 13 Plan proposes to pay Movant at $8,243.00, with 5.00% interest,
monthly payments of $257.00 and adequate protection payments of $100.00.
  Case 20-30296         Doc 15   Filed 04/30/20 Entered 04/30/20 09:30:03             Desc Main
                                   Document     Page 2 of 4



                                                 4.
        Debtor fails to provide Movant with proper lien retention as stated in 11 U.S.C. §1325(a)
(5)(B)(i)(I)
                                                 5.
        Movant has no proof of full coverage insurance on the Collateral and is therefore not
adequately protected.


        WHEREFORE, the Movant prays that its Objection to Confirmation of Chapter 13 Plan
be inquired into and sustained and that it has such other and further relief as this Court deems
just and proper.
        This April 30, 2020.

                                         The Law Office of
                                         LEFKOFF, RUBIN, GLEASON & RUSSO, P.C.
                                         Attorneys for Movant


                                         By:__/s/Philip L. Rubin
                                                Philip L. Rubin
                                                Georgia State Bar No. 618525
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342
(404) 869-6900
prubin@lrglaw.com
  Case 20-30296       Doc 15    Filed 04/30/20 Entered 04/30/20 09:30:03           Desc Main
                                  Document     Page 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ATHENS DIVISION

 IN RE                                      :   CHAPTER 13
                                            :
 EMMETT MARTIN DELANEY                      :   CASE NO. 20-30296-JPS
                                            :
       Debtor.                              :
                                            :
 ________________________________           :
 SANTANDER CONSUMER USA                     :
 INC.,                                      :
                                            :
       Movant,                              :
                                            :   CONTESTED MATTER
 v.                                         :
                                            :
 EMMETT MARTIN DELANEY,                     :
 Debtor;                                    :
 and CAMILLE HOPE, Trustee,                 :
                                            :
       Respondents.

                                CERTIFICATE OF SERVICE

     The undersigned, Philip L. Rubin, hereby certifies that I am, and at all times hereinafter
        mentioned, was more than 18 years of age, and that I served the OBJECTION TO
    CONFIRMATION OF CHAPTER 13 PLAN on the following parties 1) electronically, if
allowed by and pursuant to the requirements of local rule, or 2) by depositing same in the United
  States Mail in properly addressed envelope(s) with adequate postage to all others, as follows:

Emmett Martin Delaney
777 Pleasant Hill Circle
Martin, GA 30557

Matthew Thomas Nash
342 North Clarendon Avenue
Scottdale, GA 30079

Camille Hope
Chapter 13 Trustee
*served via electronic notice
,
 Case 20-30296     Doc 15    Filed 04/30/20 Entered 04/30/20 09:30:03    Desc Main
                               Document     Page 4 of 4



      This April 30, 2020.

                                   The Law Office of
                                   LEFKOFF, RUBIN, GLEASON & RUSSO, P.C.
                                   Attorneys for Movant


                                   By:__/s/Philip L. Rubin
                                          Philip L. Rubin
                                          Georgia State Bar No. 618525
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342
(404) 869-6900
prubin@lrglaw.com
